                                   MINUTES



CASE NUMBER:        MJ 18-01253RLP
CASE NAME:          USA vs. (1) Abdurahman
                             (2) Dian Andriyanto
                             (3) Yuli Haryanto
                             (4) Taufik Hidayat
                             (5) Budi Mulyana
                             (6) Deni Nuryanto
                             (7) Purwanto
                             (8) Maman Rukmana
                             (9) Teguh Imam Santoso
                             (10) Ibnu Fahmi Zaki
ATTYS FOR PLA:      Marc A. Wallenstein
                    Keith Swindle (Fish and Wildlife)
ATTYS FOR DEFT:     (01) Peter C. Wolff
                    (02) Randall K. Hironaka
                    (03) Gary Gurmail Singh
                    (04) Richard L. Hoke Jr.
                    (05) Dana S. Ishibashi
                    (06) Megan K. Kau
                    (07) Jefferson Stanley Willard
                    (08) Neal J. Kugiya
                    (09) Lynn E. Panagakos
                    (10) Shanlyn A.S. Park
                    Tony Barry/Alison Thom (USPTS)
INTERPRETERS:       Donna Peake, Sri Dahana, Abdula Dahana, Dr. Ulrich Kozok,
                    Frank Pudja, Christina Prinandegani, Janny Lauw, Sumastuti
                    Sumukti,


     JUDGE:    Kevin S. C. Chang           REPORTER:      FTR C7

     DATE:     11/13/2018                  TIME:          1:25 - 1:39
                                                          1:41 - 2:09


COURT ACTION: EP: Detention Hearing -
Discussion held without the presence of the defendants.
Mike Moravec, Trans Marine Ship Agent, present.

Defendants:
(1) Abdurahman present and in custody with Interpreter Janny Lauw, who was sworn.
(2) Dian Andriyanto present and in custody with Interpreter Christina Prinandegani, who
was sworn.
(3) Yuli Haryanto present and in custody with Interpreter Sumastuti Sumukti, who was
Sworn.
(4) Taufik Hidayat present and in custody with Interpreter Abdula Dahana, who was
Sworn.
(5) Budi Mulyana present and in custody with Interpreter Sumastuti Sumukti, who was
Sworn.
(6) Deni Nuryanto present and in custody with Interpreter Donna Peake, who was sworn.
(7) Purwanto present and in custody with Interpreter Frank Pudja, who was sworn.
(8) Maman Rukmana present and in custody with Interpreter Dr. Ulrich Kozok, who was
sworn.
(9) Teguh Imam Santoso present and in custody with Interpreter Dr. Ulrich Kozok, who
was sworn.
(10) Ibnu Fahmi Zaki present and in custody with Interpreter Sri Dahana, who was sworn.

Interpreter Dr. Ulrich Kozok interpreted the Court proceedings to all defendants.

The Court taking judicial notice of the information and documents on file, the USPTS'
report, and the comments of counsel, finds that there are conditions that can address the
risks of non appearance and/or danger to the community.

The defendant be released on an unsecured bond in the amount of: $10,000.

   ·   (7b) Comply with pretrial services supervision, and abide by all conditions of release
       as directed by Pretrial Services. You are required to inform Pretrial Services within
       24 hours of any contact with law enforcement, including but not limited to, any arrest,
       questioning (excludes instant offense), or traffic stop.

       (7g1) Surrender any passport and all travel documents to the U.S. Pretrial
       Services Office. Do not apply for/obtain a passport. Law enforcement to
       surrender passport to Pretrial Services no later than November 16, 2018.
       Pretrial Services is authorized to transfer the defendant’s passport to the
       appropriate federal law enforcement agency for the purpose of facilitating
       his departure from the United States.

   ·   (7h3) Travel is restricted to: the island of Oahu.

   ·   (7i) Do not change residence without the advance approval of Pretrial Services.

   ·   (7l) You are prohibited from entering/frequenting the following area(s): Any
       shipping ports, airport, or places of egress, unless otherwise authorized by
       Pretrial Services.
·   (7m1) Contact is prohibited directly, indirectly, or through third parties with: co-
    defendants, co-conspirators, or witnesses in this and any related case. The U.S.
    Attorney's Office will provide Pretrial Services with initial and updated lists of names
    of persons with whom contact is prohibited. You may have contact with co-
    defendants; however, do not discuss the case unless in the presence of
    defense counsel.

·   (7s2) You are prohibited from possessing or having access to any firearm,
    ammunition, destructive device or other dangerous weapon. Immediately surrender
    all firearms, ammunition, destructive devices, and other dangerous weapons to an
    agent approved by Pretrial Services.

·   (7y) You must contribute toward the costs of the services required by this bond, to
    the extent you are financially able to do so, as determined by Pretrial Services.

·   Release is delayed pending confirmation from Trans Marine Navigation
    Corporation as to lodging/food/transportation arrangements as agreed upon
    by parent company, JF Zengyoren and verified by Pretrial Services.

Defendant shall not commit any offense in violation of federal, state, or local law while
   on release in this case.

Defendant shall appear at all proceedings as required and shall surrender for service of
   any sentence imposed as directed.

Court advised the defendants that they must comply with each and every condition.
  Violation of any one condition may result in termination of release and may expose
  them to sanctions and a separate charge. All defendants understand this.

All defendants understand what the Court stated today.

Discussion held re: the Preliminary Hearing.

All defendants waive their right to a Preliminary Hearing being scheduled within 30
    days.

The Preliminary Hearing is set for 12/14/18 @ 1:30 p.m. KJM.

Defendant will be processed in the courtroom.

Submitted by: Toni Fujinaga, Courtroom Manager
